189 S.E.2d 500 (1972)
Louise Smith THOMPSON, Administratrix of the Estate of Abraham L. Clapp
v.
Jimmie Miller COBLE and J. Harold Coble.
No. 7218SC425.
Court of Appeals of North Carolina.
June 28, 1972.
Certiorari Denied August 31, 1972.
*501 Wade C. Euliss, Greensboro, for plaintiff.
Smith, Moore, Smith, Schell & Hunter by Bynum M. Hunter, Greensboro, for defendants.
Certiorari Denied by Supreme Court August 31, 1972.
BROCK, Judge.
Plaintiff strenuously argues that the evidence is sufficient to make out a prima facie case of defendants' negligence and to require submission of the case to the jury. We have carefully studied the evidence offered and cannot agree. The jury would have to engage in pure speculation of how deceased was injured. The evidence presents a sad and unfortunate situation, but it fails to show actionable negligence on the part of defendants.
Affirmed.
MALLARD, C.J., and CAMPBELL, J., concur.